DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 7-8) in the reply filed on 10/26/21 is acknowledged. Applicant states that claims 1-8, 11-14, and 16-18 are applicable to Species I. The Examiner respectfully disagrees. Claims 11 and 12 cite of a U-shaped metal plate which is referring to the metal plate 208 having a U-shaped cross-section in Species II (Fig. 9) as stated in para. 0032 in the specifications. Since claims 13-14 and 16-18 depend on claim 12, they are similarly withdrawn. Claims 1-8 are examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,044,893, hereinafter ‘893, in view of Keefe (US 4,223,637) 
Regarding claim 1, ‘893 anticipates (claim 1) a baffle assembly for a pole comprising: 
a clamping structure adapted to be positioned about a pole, the clamping structure including a plurality of laterally spaced mounting hooks removably joined along a longitudinal axis, the plurality of laterally spaced mounting hooks extending from a proximal end of the clamping structure to a distal end of the clamping structure defining a length of the clamping structure; 
a mounting strap including a first end attached to the proximal end of the clamping structure, the mounting strap extending to a second end including a fastener formed thereon; and 
a bell housing including a first open end and an opposing second open end (‘893 claims “opposing open ends”, which Examiner notes inherently encompass a first open end and an opposing second open end), the bell housing adapted to be positioned about the pole and about the clamping structure, wherein the bell housing is supported by the mounting hooks when the clamping structure and the bell housing are positioned about a pole, wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end.

Keefe is in the field of baffles and teaches (Fig. 1) of the bell housing (bird feeder 10) including a first half (left half of the bell housing 10), a second half (right half of the bell housing 10), and a plate (central sheet portion 21) extending from an inner surface of each of the first half and the second half (plate 21 extends from an inner surface of tubular sidewall 13 of each of the first half and the second half).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘893 to incorporate the teachings of Keefe to have a bell housing with a plate extending from an inner surface of each of the first and second half of the bell housing in order to have more stability as the bell housing is connected around a pole and to prevent a squirrel to climb further into the bell housing. 

Regarding claim 2, ‘893 as modified teaches of claim 1, wherein the clamping structure includes a web material formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks joining the adjacent mounting hooks (claim 2).

Regarding claim 3, ‘893 as modified teaches of claim 1, and wherein each of the plurality of laterally spaced mounting hooks include a shank extending to a hooked body (Claim 3).

Regarding claim 4, ‘893 as modified teaches of claim 3, and wherein the hooked body includes a mounting surface extending to an angled face (claim 4).

Regarding claim 5, ‘893 as modified teaches of claim 1, and wherein the plurality of laterally spaced mounting hooks is formed of an elastomer (claim 5, wherein rubber material is a type of elastomer).

Regarding claim 6, ‘893 as modified teaches of claim 1, and wherein the fastener is a hook and loop fastener (claim 6).

Regarding claim 7, ‘893 as modified teaches of claim 1, and wherein the bell housing includes separated inner and outer surfaces, the outer surface including a groove formed therein about a circumference of the bell housing (claim 9).

Regarding claim 8, ‘893 as modified teaches of claim 1, and wherein the first open end of the bell housing is proximate the clamping structure and has an opening size less than a length of the hooked body when the clamping structure and the bell housing are positioned about a pole (claim 8).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/Primary Examiner, Art Unit 3647